Beck, P. J.
1. An accusation in a city court charging a named person with the offense of a misdemeanor, “ for that the defendant did [on a given date] . . allow some person whose identity is unknown . . to have and possess and locate on defendant’s premises, in an outhouse within the curtilage of defendant’s residence, a complete distilling apparatus for the distilling of intoxicating liquors,” is not demurrable on the ground that the same is “ insufficient because of its failure to designate what is meant by ‘ some person;’ ” nor is it demurrable on the ground that the name of the person allowed to possess and locate the distilling apparatus on the defendant’s premises is not given.
2. The premises upon which it is charged that the distilling apparatus was located are sufficiently described.
3. Another ground of the demurrer challenges the accusation upon the ground that the expression “ a complete distilling apparatus,” the location of which is charged in the accusation, is insufficient because it does not disclose what is contemplated by the terms used. This ground is without merit, the accusation alleging that the complete distilling apparatus was for the distilling of intoxicating liquors, “ consisting of a lard-can, a galvanized pipe, coil, . . there being a hole in the top 'of the can wherein the coil was inserted.” This description was sufficient.
4. The demurrer on the ground that the accusation under consideration charges no offense under the law is without merit when the provision of section 22 is read in connection with other sections of the act providing penalties for the violation of any of the provisions of the act.
5. Section 22 of the act of the General Assembly of Georgia, entitled “An act to amend and supplement the. prohibition laws of this State,” approved March 28, 1917 (Georgia Laws, Ex. Sess. 1917, p. 1), which makes it unlawful for any corporation, firm, or individual to knowingly permit or allow any one to have or possess or locate on his premises any apparatus for the distilling or manufacturing of the liquors specified in the act, is not unconstitutional on the ground that it contains matter different from what is expressed in the title of the act. One of the purposes for which the law was enacted, as expressed in the title, is to make it unlawful to distil or manufacture any intoxicating liquors in the State; and the provision of section 22 falls within the general scope and purpose of the act as indicated in the part of the caption recited, and makes the scheme of prohibition, so far as it relates to the manufacture of alcoholic liquors, more complete.
6. The section of the act upon which this accusation is based is not void upon the ground that it is too vague and uncertain for enforcement under the penal laws.

■Judgment affirmed.


All the Justices conew, except Fish, G. J., absent because of siehness.

Accusation of violating liquor law. Before Judge Edwards. City court of Dawson. January 20, 1921.
Yeomans & Wilkinson, for plaintiff in error.
W. II. Gurr, solicitor, contra.